                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

 Marcus Rivers, #31528-018,                      ) C/A No. 4:19-807-DCC-TER
                                         Plaintiff,
                                                 )
                                                 )
 vs.                                             )
                                                 )
 Federal Bureau of Prisons,                      )            ORDER
                               Defendant.        )
 ________________________________________________)

       This is a civil action filed by a federal prisoner. Under Local Civil Rule 73.02(B)(2) of the
United States District Court for the District of South Carolina, pretrial proceedings in this action have
been referred to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

        Plaintiff has submitted a filing which can be construed as a Motion for leave to proceed in forma
pauperis. See 28 U.S.C. § 1915. A review of the motion reveals that Plaintiff should be relieved of the
obligation to prepay the full filing fee. Plaintiff’s motion for leave to proceed in forma pauperis is
granted, subject to the court’s right to require a payment if Plaintiff’s financial condition changes, and
to tax fees and costs against Plaintiff at the conclusion of this case if the court finds the case to be
without merit. See Flint v. Haynes, 651 F.2d 970, 972-74 (4th Cir. 1981). (ECF No. 9).

        By filing this case, Plaintiff has incurred a debt to the United States of America in the amount
of $350.* See 28 U.S.C. § 1914. This debt is not dischargeable in the event Plaintiff seeks relief under
the bankruptcy provisions of the United States Code. See 11 U.S.C. § 523(a)(17). The Prison Litigation
Reform Act (PLRA) of 1996 permits a prisoner to file a civil action without prepayment of fees or
security, but requires the prisoner “to pay the full amount of the filing fee” as funds are available. See
28 U.S.C. § 1915(a) and (b). As the court has granted Plaintiff permission to proceed in forma
pauperis, the agency having custody of Plaintiff shall collect payments from Plaintiff’s prisoner
trust account in accordance with 28 U.S.C. § 1915(b)(1) and (2), until the full $350 filing fee is
paid.

TO THE CLERK OF COURT:

       This case is subject to summary dismissal based on an initial screening conducted pursuant to
28 U.S.C. §1915. Therefore, the Clerk of Court shall not issue any summonses nor shall the Clerk of
Court forward this matter to the United States Marshal for service of process at this time.


         *
          Effective May 1, 2013, an administrative fee of $50 was added to the filing fee of $350.
 The $50 administrative fee, however, is not applicable to in forma pauperis cases.
        The Clerk of Court shall not enter any change of address submitted by Plaintiff which directs
that mail be sent to a person other than Plaintiff unless that person is an attorney admitted to practice
before this court who has entered a formal appearance.

TO PLAINTIFF:

        Plaintiff must place the civil action number listed above on any document provided to the court
pursuant to this Order. Any future filings in this case must be sent to ((Post Office Box 2317,
Florence, South Carolina 29503) the address below. All documents requiring Plaintiff’s signature
shall be signed with Plaintiff’s full legal name written in Plaintiff’s own handwriting. Pro se litigants
shall not use the “s/typed name” format used in the Electronic Case Filing System. In all future filings
with this court, Plaintiff is directed to use letter-sized (8½ inches by 11 inches) paper only, to write or
type text on one side of a sheet of paper only and not to write or type on both sides of any sheet of
paper. Plaintiff is further instructed not to write to the edge of the paper, but to maintain one inch
margins on the top, bottom, and sides of each paper submitted.

       Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important notice:

       You are ordered to always keep the Clerk of Court advised in writing (Post Office Box
       2317, Florence, South Carolina 29503) if your address changes for any reason, so as
       to assure that orders or other matters that specify deadlines for you to meet will be
       received by you. If as a result of your failure to comply with this Order, you fail to meet
       a deadline set by this court, your case may be dismissed for violating this Order.
       Therefore, if you have a change of address before this case is ended, you must comply
       with this Order by immediately advising the Clerk of Court in writing of such change
       of address and providing the court with the docket number of all pending cases you have
       filed with this court. Your failure to do so will not be excused by the court.

       IT IS SO ORDERED.

                                                        s/Thomas E. Rogers, III
April 30, 2019                                          Thomas E. Rogers, III
Florence, South Carolina                                United States Magistrate Judge




                                                    2
